Sutherland, J.
Assuming that the rent is a debt or liability of the firm of Myers, Canfield & Co., I think that the complaint does not show a right in the plaintiffs to bring- an action on the bond, and therefore, that it does not show a cause of action by the plaintiffs against the defendant.
The plaintiffs were not parties to the bond, and there is no privity of contract between them and the obligors, or the surviving obligor.
The case made by the complaint is not the case of A. promising B. to pay C. (a named, specified third party,) a certain specified sum of money. ■
There must be judgment for the defendant on the demurrer, with costs.